DISMISS; and Opinion Filed October 28, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00840-CV

                             TIGERES AUTO, INC., Appellant
                                        V.
                            DALLAS COUNTY ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX 11-31958

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                   Opinion by Justice Brown
       The clerk’s record in this case is overdue. By letter dated September 8, 2014, we

informed appellant that the Dallas County District Clerk had notified the Court that the clerk’s

record had not been filed because appellant had not paid for or made arrangements to pay for the

clerk’s record. We directed appellant to file written verification that it had paid for or made

arrangements to pay for the clerk’s record or that it had been found entitled to proceed without

payment of costs. We cautioned appellant that if it did not file the required documentation

within ten days, we might dismiss the appeal without further notice. To date, the clerk’s record

has not been filed, appellant has not provided the required documentation, nor has it otherwise

corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



140840F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TIGERES AUTO, INC., Appellant                      On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00840-CV        V.                       Trial Court Cause No. TX 11-31958.
                                                   Opinion delivered by Justice Brown. Chief
DALLAS COUNTY ET AL., Appellees                    Justice Wright and Justice Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees DALLAS COUNTY, CITY OF GRAND PRAIRIE,
GRAND PRAIRIE INDEPENDENT SCHOOL DISTRICT, DALLAS COUNTY SCHOOL
EQUALIZATION FUND, PARKLAND HOSPITAL DISTRICT, AND DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT recover their costs of this appeal from appellant
TIGERES AUTO, INC.


Judgment entered this 28th day of October, 2014.




                                             –3–